DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is in response to the election filed 12/7/2020.
Election/Restrictions
Applicant’s election without traverse of Species A, claims 1-8, corrected to include 8 as indicated in the remarks dated 12/7/2020 in the reply filed on 4/19/2021 is acknowledged.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The IDS filed 9/18/2019 has been considered.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


1, 2, and 6-7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Li et al., US PGPub 2016/0211330 A1.
a.	Regarding claim 1, Claim 1 (original): A high electron mobility transistor (HEMT), comprising: an aluminum gallium nitride layer; a gallium nitride layer disposed below the aluminum gallium nitride layer; a zinc oxide layer disposed under the gallium nitride layer; a source electrode and a drain electrode disposed on the aluminum gallium nitride layer; and a gate electrode disposed on the aluminum gallium nitride layer and between the drain electrode and the source electrode (Fig. 2; [0016]-[0026]).

    PNG
    media_image1.png
    756
    570
    media_image1.png
    Greyscale

b.	Regarding claim 2, Claim 2 (original): The HEMT of claim 1, wherein the zinc oxide layer directly contacts the gallium nitride layer [0017] The material of the substrate 21 can be made of a material selected from the group consisting of sapphire, silicon carbide (SiC), zinc oxide (ZnO), silicon (Si), gallium oxide (Ga.sub.2O.sub.3), and gallium nitride (GaN), but the present invention is not limited thereto and [0019]-[0025].
c.	Regarding claim 6, Claim 6 (original): The HEMT of claim 1, further comprising a substrate, a nucleation layer, a transition layer and a superlattice disposed below the zinc oxide layer, wherein the substrate, the nucleation layer, the transition layer and the superlattice are disposed from bottom to top (When flipped over Fig. 2 shows the structure in this order. [0016]-[0026]).
d.	Regarding claim 7, Claim 7 (original): The HEMT of claim 6, wherein the nucleation layer, the transition layer and the superlattice independently comprises aluminum nitride, aluminum gallium nitride or a combination of aluminum nitride and aluminum gallium nitride ([0019]-[0025] shows the superlattice structure 23 comprises AlN and GaN and [0025] shows both AlN and AlGaN graded). [0025] As mentioned above, the epitaxial layer 22 between the substrate 21 and the superlattice structure 23 is a single-layer structure. In another embodiment, the epitaxial layer 22 also can be a multiple-layers structure as shown in FIG. 3. As illustrated in FIG. 3, the epitaxial layer 22 comprises a plurality of sub layers 221, 222, 223, 224, 225, . 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3-5 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over by Li et al., US PGPub 2016/0211330 A1.
a.	regarding claim 3, Li et al., do not explicitly state that a thickness of the zinc oxide layer is 5 to 10 times greater than a thickness of the gallium nitride layer.
However, Li et al. disclose the same material as Applicant in the instant invention (AlN, AlGaN, and GaN [0019]-[0025] and using epitaxial deposition for the gallium nitride layer also see Fig.2 which shows the ZnO layer is significantly larger that each GaN layer.). 
	These claims are prima facie obvious without showing that the claimed materials achieve unexpected results relative to the prior art range. In re Woodruff,  16 USPQ2d 1935, 1937 (Fed. Cir. 1990). See also In re Huang, 40 USPQ 2d  1685, 1688 (Fed Cir. 1996) (claimed ranges of a results 
	Thus if Applicant cannot show that the relationship of the layers thickness is not inherent, it would have at least been obvious to have a larger base substrate and smaller epitaxial layers as taught by Li et al. in order to have support for the device layers.)

b.	regarding claim 4, Li et al., do not explicitly state that the gallium nitride layer contains tensile stress.
However, Li et al. disclose the same material as Applicant in the instant invention (AlN, AlGaN, and GaN [0019]-[0025]). 
	These claims are prima facie obvious without showing that the claimed materials achieve unexpected results relative to the prior art range. In re Woodruff,  16 USPQ2d 1935, 1937 (Fed. Cir. 1990). See also In re Huang, 40 USPQ 2d  1685, 1688 (Fed Cir. 1996) (claimed ranges of a results effective variable, which  do not overlap the prior art ranges, are unpatentable unless they produce a new  and unexpected result which is different in kind and not merely in degree from  the results of the prior art). See also In re Boesch, 205 USPQ 215 (CCPA)  (discovery of optimum value of result effective variable in a know process is  ordinarily within the skill of art) and In re Aller, 105 USPQ 233 (CCPA 1955)  (selection of optimum ranges within prior art general conditions is obvious). 
	Thus if Applicant cannot show that the materials having tensile stress is not inherent, it would have at least been obvious to have the tensile stressed materials of the same type, to control charge mobility and efficiency)
regarding claim 5, Li et al., do not explicitly state that the aluminum gallium nitride layer contains tensile stress.
However, Li et al. disclose the same material as Applicant in the instant invention (AlN, AlGaN, and GaN [0019]-[0025]). 
	These claims are prima facie obvious without showing that the claimed materials achieve unexpected results relative to the prior art range. In re Woodruff,  16 USPQ2d 1935, 1937 (Fed. Cir. 1990). See also In re Huang, 40 USPQ 2d  1685, 1688 (Fed Cir. 1996) (claimed ranges of a results effective variable, which  do not overlap the prior art ranges, are unpatentable unless they produce a new  and unexpected result which is different in kind and not merely in degree from  the results of the prior art). See also In re Boesch, 205 USPQ 215 (CCPA)  (discovery of optimum value of result effective variable in a know process is  ordinarily within the skill of art) and In re Aller, 105 USPQ 233 (CCPA 1955)  (selection of optimum ranges within prior art general conditions is obvious). 
	Thus if Applicant cannot show that the materials having tensile stress is not inherent, it would have at least been obvious to have the tensile stressed materials of the same type, to control charge mobility and efficiency).
d.	regarding claim 8, Li et al., do not explicitly state that a direction of piezoelectric polarization of the gallium nitride layer is in a direction toward the zinc oxide layer.
However, Li et al. disclose the same material as Applicant in the instant invention (AlN, AlGaN, and GaN [0019]-[0025]). 
	These claims are prima facie obvious without showing that the claimed materials achieve unexpected results relative to the prior art range. In re Woodruff,  16 USPQ2d 1935, 1937 (Fed. Cir. 1990). See also In re Huang, 40 USPQ 2d  1685, 1688 (Fed Cir. 1996) (claimed ranges of a results effective variable, which  do not overlap the prior art ranges, are unpatentable unless they produce a new  and unexpected result which is different in kind and not merely in degree from  the results of the 
	Thus if Applicant cannot show that the materials having polarization in the direction of ZnO is not inherent, it would have at least been obvious to have the polarization in the direction of ZnO, to control charge mobility and efficiency and for improved doping)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAHVOSH J NIKMANESH whose telephone number is (571)270-1805.  The examiner can normally be reached on M-F IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Garber can be reached on 5712722194.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Seahvosh Nikmanesh/               Primary Examiner, Art Unit 2812